DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 12/25/2020.
Claims 1-19 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/25/2020 and 7/21/2021 have been considered by Examiner. 

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  the terms “a gated clock generation unit, configured to generates a gated clock…” should be changed to “a gated clock generation unit, configured to generate a gated clock…” Appropriate correction is required.
Claim 7 is objected to because of the following informalities: the terms “…according to amount of storage…” should be changed to “…according to an amount of storage…”  Appropriate correction is required

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under pre-AIA  35 U.S.C. 102a)(2) as being anticipated by Shin (USPAN 2017/0230038).
 	Consider claims 1 and 19, Shin discloses an asynchronous sampling architecture (see figure 2A, reproduced below for convenience), and a corresponding chip comprising an asynchronous sampling architecture (see paragraph 24, wherein disclosed is said chip) configured to receive a first input data string from a peer end (see paragraphs 20-22 and figure 1), wherein the asynchronous sampling architecture comprises: 
 	a first register, configured to buffer the first input data string (see element 132 in figure 1 and paragraph 30: the delay circuit 132 may function as a buffer), wherein the first input data string is written into the first register according to a peer end clock of the peer end (see figures 1 and 2A and paragraphs 21-23: ADATA is transmitted from the transmitter circuit 110 at a peer end clock CLK1 and ADATA is received by receiver circuit 130 and written into the delay circuit [buffer] 132); and 
 	a gated clock generation unit (see the clock-gating circuit 140A in figure 2A), configured to generates a gated clock (see GLK2 signal in figure 2A), wherein the frequency of the gated clock is the same as the frequency of the peer end clock, and the first input data string is read out from the first register as a first output data string according to the gated clock (see synchronizer circuit 136 in figure 2A, which is coupled to the clock-gating circuit 140A and wherein the gated clock signal has the same frequency as the peer end clock, and the synchronizer circuit 136 ultimately outputs a synchronized signal (SS)).

    PNG
    media_image1.png
    440
    619
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (USPAN 2017/0230038) in view of Hoang (USPAN 2004/0068683).
Consider claim 2, although Shin discloses the gated clock generation unit generates the gates clock in the asynchronous sampling architecture (see above), Shin 
Hoang teaches a first frequency difference between the peer end clock and a local clock (see paragraph 33: in the asynchronous mode, elastic FIFOs are used that accommodate a frequency difference of up to 200 ppm between a recovered clock and a local reference clock).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin and combine it with the noted teachings of Hoang. The motivation to combine these references is to provide a method for performing standalone self-testing (see paragraph 6 of Hoang).

Consider claim 15, although Shin discloses the first register (see above), Shin does not specifically disclose that the first register is a first-in-first-out register
Hoang teaches that a first register is a first-in-first-out register (see paragraph 33: elastic FIFOs are used to accommodate a frequency difference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin and combine it with the noted teachings of Hoang. The motivation to combine these references is to provide a method for performing standalone self-testing (see paragraph 6 of Hoang).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (USPAN 2017/0230038) in view of Hoang (USPAN 2004/0068683) and Kohzeki (USPAN 2015/0277482).
Consider claim 7, Shin in view of Hoang do not specifically disclose a frequency difference estimation unit configured to estimate the first frequency difference according to amount of storage used in the first register.
 	Kohzeki teaches a frequency difference estimation unit configured to estimate the first frequency difference according to amount of storage used in the first register (see paragraphs 10 and 44: determining a frequency variation based on the difference between the buffer accumulation amount monitored by the monitoring unit 102d and the target value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin in view of Hoang and combine it with the noted teachings of Kohzeki. The motivation to combine these references is to provide a method for monitoring a buffer accumulation amount and adjusting a clock frequency based on the buffer accumulation amount (see paragraph 10 of Kohzeki).

Consider claim 8, although Hoang discloses determining a first frequency difference between the peer end clock and a local clock (see paragraph 33: in the asynchronous mode, elastic FIFOs are used that accommodate a frequency difference of up to 200 ppm between a recovered clock and a local reference clock), Shin in view of Hoang do not specifically disclose a frequency difference estimation unit configured to estimate the first frequency difference according to the amount of storage used in the first register.
(see paragraphs 10 and 44: determining a frequency variation based on the difference between the buffer accumulation amount monitored by the monitoring unit 102d and the target value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin in view of Hoang and combine it with the noted teachings of Kohzeki. The motivation to combine these references is to provide a method for monitoring a buffer accumulation amount and adjusting a clock frequency based on the buffer accumulation amount (see paragraph 10 of Kohzeki).

Allowable Subject Matter
Claims 3-6. 9-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412